PER CURIAM.
Alice Thompon was tried in a Mayor’s court in the village of Seven Mile on a charge of possessing intoxicating liquor; was found guilty and sentenced to pay a fine and costs. It was further ordered that she stand committed to the Ohio Reformatory for Women until such fine and costs were paid or until she was otherwise discharged according to law..
This cause was taken to the Butler Common Pleas where judgment of the Mayor’s court was affirmed. Error proceedings were instituted to reverse the judgment of the common pleas on these grounds: That the judgment is manifestly against the weight of the evidence and that the judgment, in sentencing Thompson to the Reformatory for Women, was without authority of law. The Court of Appeals held:
1. The judgment is not manifestly against the weight of the evidence from examination thereof.
2. “When a fine is a whole or part of a sentence----person sentenced may be ordered to remain imprisoned in jail until such fine and costs are paid - - - - or he is otherwise legally discharged, provided that person so imprisoned shall receive credit upon such fine and costs at the rate of sixty cents per day for each days imprisonment.”
3. In 2148-7 GC. it is provided “that---it shall be unlawful to sentence any female convicted of a misdemeanor----to be confined in the penitentiary, a jail or workhouse, etc. - - ---except the reformatory herein .provided for
4. From the above sections the sentence to the Ohio Reformatory for Women was in accordance with provisions of the General Code, and with full authority of law.
Judgment affirmed.